        Case: 3:21-cv-00036-wmc Document #: 3 Filed: 01/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DANGELO GAYNOR-PETERSON,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 21-cv-36-wmc
 RANDY SCHNEIDER,

        Defendant.


       Plaintiff Dangelo Gaynor-Peterson has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

without prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 9, 2021. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Dangelo Gaynor-Peterson may have until February 9,

2021 to submit a trust fund account statement for the period beginning approximately July 19,

2020 and ending approximately January 19, 2021. If, by February 9, 2021, plaintiff fails to
        Case: 3:21-cv-00036-wmc Document #: 3 Filed: 01/19/21 Page 2 of 2




respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 19th day of January, 2021.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
